DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught a gaming device comprising:
a touch input device to detect touch inputs performed by a user;
a gesture input device to detect gesture inputs performed by the user;
a processor circuit; and
a memory comprising machine-readable
instructions that, when executed by the processor circuit, cause the processor circuit to:
receive a first gesture input value from the gesture input device;
predict, based on the first gesture input value, a predicted touch input value
corresponding to a predicted touch input that is predicted to be performed by the user; and
modify a user interface element of the gaming device based on the first gesture
input value and the predicted touch input value before the user performs the predicted
touch input to encourage the user to not perform the predicted touch input.  The closest prior art, Berkes discloses changing a user interface based on an anticipated touch input.  Berkes, however, fails to disclose the modification to encourage the user not to perform the predicted touch input. 
In addition, after a reasonable search,  Examiner could not find a reference or series of references that could be reasonably combined that taught a method comprising:

detecting, by a gesture input device of a gaming device, a first gesture by a user of the
gaming device;

generating, by the gesture input device, a first gesture input value based on the first
gesture, the first gesture input value comprising a velocity value corresponding to a current
velocity of the gesture;

based on the velocity value, predicting, by a processor circuit of the gaming device, a
predicted touch input that is predicted to be performed by the user;

generating, by the processor circuit, a predicted touch input value based on the predicted
touch input; and

modifying a user interface element of the gaming device based on the first gesture input
value and the predicted touch input value. The closest prior art, Berkes discloses modifying a user interface based on an anticipated touch input.  Berkes, however, fails to disclose determining the predicted input based on a current velocity value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715